DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunhoff 1,369,913.
In regard to claim 1, Brunhoff discloses a universal protector for garden hose ends, comprising: a first main body half 27 having a semi-cylindrical shape; a second main body half 27 having a semi-cylindrical shape; and
a hinge 37 to connect the first main body half to the second main body half, such that a gap is formed between a first portion of the hinge, a second portion of the hinge, the first main body half, and
the second main body half in response to opening the first main body half and the second main body half (see fig. 1).

the first main body half comprises a first side wall 26 disposed at a first end of the first main body half, and a second side wall 30 disposed at a second end of the first main body half; and
the second main body half comprises a first side wall 26 disposed at a first end of the second main body half, and a second side wall 30 disposed at a second end of the second main body half.
In regard to claim 4, wherein the first side wall and the second side wall of the first main body half, when in contact with the first side wall and the second side wall of the second main body half, prevents the universal protector for garden hose ends from moving past an area of a male end of the garden hose when connected to a female end of the garden hose.
In regard to claim 5, Brunhoff discloses a universal protector for garden hose ends, comprising: a first main body half 27 having a semi-cylindrical shape;
a second main body half 27 having a semi-cylindrical shape, such that the first main body half is flush with the second main body half while closed with respect to each other (see fig. 2); and
a hinge 37 to connect the first main body half to the second main body half, such that the hinge protrudes away from an outer surface of the first main body half and the second main body half (see fig. 2).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinhandl et al. 7,938,457.

a hinge 32 to connect the first main body half to the second main body half, such that a gap is formed between a first portion of the hinge, a second portion of the hinge, the first main body half, and
the second main body half in response to opening the first main body half and the second main body half (see gap between sides 22 in fig. 8).
In regard to claim 2, wherein the hinge comprises:
a connecting portion 32 to connect the first main body half to the second main body half; and
a spring 31 to allow the first main body half and the second main body half to be elastically connected to each other.
In regard to claim 3, wherein:
the first main body half comprises a first side wall disposed at a first end of the first main body half, and a second side wall disposed at a second end of the first main body half; and
the second main body half comprises a first side wall disposed at a first end of the second main body half, and a second side wall disposed at a second end of the second main body half (see portions of 22 contacting sides of 20 in fig. 15).
In regard to claim 4, wherein the first side wall and the second side wall of the first main body half, when in contact with the first side wall and the second side wall of the second main body half prevents the universal protector for garden hose ends from moving past an area of a male end of the garden hose when connected to a female end of the garden hose (see fig. 14).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Speer, Caldwell, Weinhold, Harrison, Sullivan and Gardner disclose similar couplings that are common and well known in the art.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679